SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A* (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b), (c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(b) (Amendment No. 5)* Ameriana Bancorp (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) December 31, 2010 (Date of event which requires filing of this statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: ¨ Rule 13d-1(b) x Rule 13d-1(c) ¨ Rule 13d-1(d) (Page 1 of 8 Pages) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 023613102 13G/A Page 2 of 8 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Tontine Financial Partners, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.86% 12 TYPE OF REPORTING PERSON** PN ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 023613102 13G/A Page 3 of 8 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Tontine Management, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.86% 12 TYPE OF REPORTING PERSON** OO ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 023613102 13G/A Page 4 of 8 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NO. OF ABOVE PERSONS (ENTITIES ONLY) Jeffrey L. Gendell 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP** (a) x (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER -0- 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER -0- 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES** ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.86% 12 TYPE OF REPORTING PERSON** IN ** SEE INSTRUCTIONS BEFORE FILLING OUT! CUSIP No. 023613102 13G/A Page 5 of 8 Pages The Schedule 13G/A filed on February 12, 2010 is hereby amended and restated by this Amendment No. 5 to the Schedule 13G. Item 1(a). NAME OF ISSUER. The name of the issuer is Ameriana Bancorp (the "Company") Item 1(b). ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: The Company's principal executive offices are located at 2118 Bundy Avenue, New Castle, Indiana 47362-1048. Item 2(a). NAME OF PERSON FILING: This statement is filed by: (i) Tontine Financial Partners, L.P., a Delaware limited partnership ("TFP") with respect to the shares of Common Stock directly owned by it; (ii) Tontine Management, L.L.C., a limited liability company organized under the laws of the State of Delaware ("TM"), with respect to the shares of Common Stock directly owned by TFP; and (iii) Jeffrey L. Gendell, a United States citizen ("Mr. Gendell"), with respect to the shares of Common Stock owned directly by TFP. The foregoing persons are hereinafter sometimes collectively referred to as the “Reporting Persons.”Any disclosures herein with respect to persons other than the Reporting Persons are made on information and belief after making inquiry to the appropriate party. Item 2(b). ADDRESS OF PRINCIPAL BUSINESS OFFICE OR, IF NONE, RESIDENCE: The address of the business office of each of the Reporting Persons is 55 Railroad Avenue, Greenwich, CT 06830. Item 2(c). CITIZENSHIP: See Item 2(a) above. Item 2(d). TITLE OF CLASS OF SECURITIES: Common Stock, $1.00 par value (the "Common Stock") CUSIP No. 023613102 13G/A Page 6 of 8 Pages Item 2(e). CUSIP NUMBER: Item 3. IF THIS STATEMENT IS FILED PURSUANT TO RULES 13d-1(b) OR 13d-2(b) OR (c), CHECK WHETHER THE PERSON FILING IS A: (a) ¨ Broker or dealer registered under Section 15 of the Act, (b) ¨ Bank as defined in Section 3(a)(6) of the Act, (c) ¨ Insurance Company as defined in Section 3(a)(19) of the Act, (d) ¨ Investment Company registered under Section 8 of the Investment Company Act of 1940, (e) ¨ Investment Adviser in accordance with Rule 13d-1 (b)(1)(ii)(E), (f) ¨ Employee Benefit Plan or Endowment Fund in accordance with Rule 13d-1 (b)(1)(ii)(F), (g) ¨ Parent Holding Company or control person in accordance with Rule 13d-1 (b)(1)(ii)(G), (h) ¨ Savings Association as defined in Section 3(b) of the Federal Deposit Insurance Act, (i) ¨ Church Plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940, (j) ¨ Group, in accordance with Rule 13d-1(b)(1)(ii)(J). Not applicable. Item 4. OWNERSHIP. A. Tontine Financial Partners, L.P. (a) Amount beneficially owned: 205,172 (b) Percent of class: 6.86%.The percentages used herein and in the rest of Item 4 are calculated based upon the 2,988,952 shares of Common Stock issued and outstanding as of November 12, 2010, as set forth in the Company's Form 10-Q for the quarterly period ended September 30, 2010. (c) (i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 205,172 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition of: 205,172 CUSIP No. 023613102 13G/A Page 7 of 8 Pages B. Tontine Management, L.L.C. (a) Amount beneficially owned: 205,172 (b) Percent of class: 6.86 % (c) (i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 205,172 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 205,172 C. Jeffrey L. Gendell (a) Amount beneficially owned: 205,172 (b) Percent of class: 6.86 % (c) (i) Sole power to vote or direct the vote: -0- (ii) Shared power to vote or direct the vote: 205,172 (iii) Sole power to dispose or direct the disposition: -0- (iv) Shared power to dispose or direct the disposition: 205,172 Item 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS. Not applicable. Item 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON. TM, the general partner of TFP, has the power to direct the affairs of TFP, including decisions respecting the disposition of the proceeds from the sale of the shares.Mr. Gendell is the Managing Member of TM and in that capacity directs their operations. Item 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY. Not applicable. Item 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP. Not applicable. Item 9. NOTICE OF DISSOLUTION OF GROUP. Not applicable. Item 10. CERTIFICATION. Each of the Reporting Persons hereby makes the following certification: By signing below each Reporting Person certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 023613102 13G/A Page 8 of 8 Pages SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. DATED:February 11, 2011 /s/ JEFFREY L. GENDELL Jeffrey L. Gendell, individually, and as managing member of Tontine Management, L.L.C., and as general partner of Tontine Financial Partners, L.P.
